IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-10943
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

KENNETH LEE WILLIS,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-40-ALL-H
                       - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth Lee Willis challenges his convictions for two counts

of possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

on the basis that the district court’s instruction to the jury

was erroneous under United States v. Gaudin, 515 U.S. 506 (1995).

This argument is precluded by this court’s decision in United

States v. Parker, 104 F.3d 72, 72-73 (5th Cir.) (en banc), cert.

denied, 520 U.S. 1223 (1997).

     AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.